DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 3 and 4 of claim 8 set forth the limitation of “the respective surface”; there is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is not clear what exact structure “the respective surface” is and/or how exactly it relates to the structure of the implantable device; due to this, the parameter set forth in the claim is found to be confusing/unclear, and one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rending the claim indefinite.  

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US PG Pub. 2011/0060373), hereinafter Russel1, in view of Lee et al. (US Patent No. 6,953,594), hereinafter Lee.
Regarding claims 1, 19 and 20, Russell discloses an implantable device (1/18), illustrated in Figures 1A, 1B and 6, comprising a first component/main support component (2) delimiting a plurality of holes (6); and a second component/flowable medium applied on at least one surface (4) of the main support component (2), the second component/flowable medium comprising a dough applied and hardened/solidified on the at least one surface (4) and at least in part within the holes (6), illustrated in Figure 1A ([0022], Lines 7-8; [0090] & [0096]), the dough/flowable medium including a matrix of at least one first compound, specifically a bone 
Lee teaches a matrix of bone cement with at least one antibiotic dispersed in the matrix; creating a matrix/bone cement with an antibiotic dispersed therein aids in reducing the chance of localized infection at an implantation site, thereby leading to faster healing (Column 38, Lines 15-24).
In view of the teachings of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the matrix, of the second component of the implantable device of Russell, to have at least one antibiotic dispersed therein, such that the second component, in use, is adapted to convey the antibiotic from the implantable device to an outside thereof/an implant site, in order to aid in reducing the chance of localized infection at an implantation site, thereby leading to faster healing, as taught by Lee.
Regarding claim 2, Russell in view of Lee disclose the implantable device according to claim 1, wherein Russell further teaches the holes (5) have a passage section between 0.05 and 10 mm (Russell: [0009], Last 3 Lines).
Regarding claim 3, Russell in view of Lee disclose the implantable device according to claim 2, wherein Russell further teaches the holes (5) are at a distance from each other of 0.1 to 5 mm, illustrated in Figures 1A and 1B (Russell: [0010], Lines 11-12 – to clarify, as illustrated in Figures 1A and 1B, the threads are spaced about the same distance apart from each other as the 
Regarding claim 4, Russell in view of Lee disclose the implantable device according to claim 1, wherein Russell further teaches the main support component (2) has a thickness of 0.1 to 100 mm, illustrated in Figure 1A (Russell: [0010], Lines 9-10).
Regarding claim 5, Russell in view of Lee disclose the implantable device according to claim 1, wherein Russell further teaches the second component/flowable medium has a thickness of 0.1 mm to 100 mm (Russell: [0007] 8-19 – to clarify, the second component/flowable medium is delimited by the size/diameter of the interior channel 4, thus, the thickness of the second component/flowable medium would be equivalent to the width/diameter of the interior channel).
Regarding claims 6-8, Russell in view of Lee disclose the implantable device according to claim 1, wherein Russell further teaches the main support component (2) comprises a plurality of reference elements, specifically projections (7), spaced from each other and extending from the at least one surface, defining an application area of the dough; wherein the projections are distributed such that an area defined by a perimeter/line passing through the projections at a periphery of the respective surface is at least 60%, 70%, 80%, or 90% of the respective surface, illustrated in Figure 1A (Russell: [0090] – to clarify, the dough/flowable medium goes through/is applied on the interior channel, i.e. at least one surface, and is extruded to be positioned around the exterior of the screw/main support component 2, the exterior surface being another at least one surface, and the surface the projections extend from).
Regarding claims 9 and 10, Russell in view of Lee disclose the implantable device according to claim 1, wherein Russell further teaches the main support component (2) includes at 
Regarding claims 11 and 12, Russell in view of Lee disclose the implantable device according to claim 1, wherein Russell further teaches the implantable device (1) comprises no closing component, and wherein the implantable device consists only of the main support component (2) and of the second component/flowable medium, which constitute an assembly implantable in the human body; and wherein the main component (2) and the second component/flowable medium define all outer surfaces of the implantable device (1), the outer surfaces being adapted to come into contact with respective parts of the human body, illustrated in Figures 1A, 1B and 6 (Russell: [0090]).
Regarding claim 13, Russell in view of Lee disclose the implantable device according to claim 1, wherein Russell further teaches the main support component (2) delimits a concave area (4) configured to house the second component/flowable medium, illustrated in Figures 1A, 1B and 3A (to clarify, if the interior channel is bisected longitudinally down the middle, it creates two concave areas which house the second component/flowable medium).
Regarding claim 14, Russell in view of Lee disclose the implantable device according to claim 13, wherein Russell further teaches the concave area has a height of 5 to 200 mm (Russell: [0007] 8-19).
Regarding claim 15, Russell in view of Lee disclose the implantable device according to claim 1, wherein Russell further teaches the main component (2) includes a perimeter/delimitation edge, i.e. the wall of the interior channel, of an application area of the 
Regarding claim 16, Russell in view of Lee disclose the implantable device according to claim 1, wherein Russell teaches the device further comprising a prosthesis, i.e. a bone plate, illustrated in Figures 16A and 16B (Russell: [0075] & [0076]).
Regarding claim 17, Russell in view of Lee disclose the implantable device according to claim 16, wherein Russell teaches the main support component (2) has substantially a same final shape as the implantable device (1), with a concave and/or a convex surface enveloped, in whole or in part, within the second component/flowable medium, illustrated in Figures 1A, 1B and 3A (Russell: [0090] – to clarify, the surface delimiting the interior channel can be considered to have a concave shape and the exterior surface of the screw/main support component can be considered to have a convex shape).
Regarding claim 18, Russell in view of Lee disclose the implantable device according to claim 1, wherein Russell further teaches the main component (2) is made of a biologically compatible material (Russell: [0012], Lines 1-5).
Regarding claim 24, Russell discloses an implantable device (1/18), illustrated in Figures 1A, 1B and 6, comprising a first component/main support component (2) delimiting a plurality of holes (6); and a second component/flowable medium applied on at least one surface 
Lee teaches a matrix/bone cement which is prepared by dispersing an antibiotic within the matrix/bone cement; creating a matrix/bone cement with an antibiotic dispersed therein aids in reducing the chance of localized infection at an implantation site, thereby leading to faster healing (Column 38, Lines 15-24).
In view of the teachings of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the matrix, of the second component of the implantable device of Russell, to have at least one pharmaceutical/antibiotic dispersed therein, and preparing the matrix with at least one pharmaceutical dispersed with the first compound, such that the second component, in use, is adapted to convey the antibiotic from the implantable device to an outside thereof/an implant site, in order to aid in reducing the chance of localized infection at an implantation site, thereby leading to faster healing, as taught by Lee.
Claims 1, 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent No. 5,984,968) in view of Lee.
Regarding claims 1, 19 and 20, Park discloses an implantable device (110), illustrated in Figure 1A, comprising a first component/main support component (114) delimiting a plurality of holes (128 – to clarify, wire mesh 128 comprises a plurality of holes); and a second component (126) applied on at least one surface of the main support component, the second component (126) comprising a dough applied and hardened or solidified on the at least one surface and at least in part within the holes (128), the dough including a matrix of at least one first compound/bone cement, illustrated in Figure 1A (Column 6, Lines 44-55); but does not specifically disclose at least one pharmaceutical, specifically at least one antibiotic, dispersed in the matrix, wherein the second component being adapted to convey, in use, the at least one pharmaceutical from the implantable device to an outside thereof and into an implant site.
However Lee teaches a matrix of bone cement with at least one antibiotic dispersed in the matrix; creating a matrix/bone cement with an antibiotic dispersed therein aids in reducing the chance of localized infection at an implantation site, thereby leading to faster healing (Column 38, Lines 15-24).
In view of the teachings of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the matrix, of the second component of the implantable device of Park, to have at least one antibiotic dispersed therein, such that the second component, in use, is adapted to convey the antibiotic from the implantable device to an outside thereof/an implant site, in order to aid in reducing the chance of localized infection at an implantation site, thereby leading to faster healing, as taught by Lee.
Regarding claim 23, Park in view of Lee disclose the implantable device according to claim 1, wherein Park further teaches the implantable device (110) is a hip spacer device, wherein the main component (114) comprises a head (18), illustrated in Figure 1, a rod-shaped element/stem (120), the main component (114) further comprising an intermediate component (IC) that acts as a connecting/continuity element between the head (18) and the rod-shaped element/stem (120/20), wherein the second component (26) is applied to an outer surface of the rod-shaped element/stem (120), illustrated in Figures 1, 1A and modified figure 1, below (Park: Column 6, Lines 44-55).

    PNG
    media_image1.png
    459
    256
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/DINAH BARIA/Primary Examiner, Art Unit 3774